DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, and 8-21 are allowable.
Regarding Independent Claims 1, 15, and 21, a statement of reasons for the indication of allowable subject matter was included in the previous Office Actions:
Regarding Claim 1, it now includes the subject matter of former Claim 7 (with interim Claim 5 incorporated as well), former Claim 7 having been previously recognized as allowable (for details including illustration and contrast with the prior art, see the Office Action mailed 6/8/2020, page 14, Para 17, Claim 7).
Regarding Claim 15, for details including illustration and contrast with the prior art, see the Office Action mailed 10/19/2020, page 15, Para 13, Claim 15).
Regarding Claim 21, it now includes the subject matter of former claim 22, previously recognized as allowable (for details including illustration and contrast with the prior art, see the Office Action mailed 10/19/2020, page 16, Para 13, Claim 22).Said reasons are being maintained.
Claims 2-4, 6-14, and 16-20 are allowable as depending from a parent claim indicated as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Examiner, Art Unit 3731